[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
The defendant has not appeared in this case but has made an agreement with the plaintiff for financial orders that far exceed the Support Guidelines. He has agreed to:
1. Pay the rent for the home in which the plaintiff and their children reside and to pay the heat, electric, and water bills;
2. Pay the tuition for private school for the three children until each reaches 18 years of age; CT Page 12499-O
3. Pay Michael's judo and all other sports activities for the children; and
4. To contribute to any other orthodontia expenses reasonably necessary for any of the children, using best efforts.
The court finds that the defendant is self-employed, is not in the military or naval service of the United States of America, and, based on the evidence, has income sufficient to fund the agreement.
The court approves the agreement, employing Section 46b-215a-3
(b)(6)(E) and (F) of the Child Support and Arrearage Guidelines.
HARRIGAN, JUDGE